Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered March 13, 2001, convicting defendant, after a jury trial, of sexual abuse in the first degree and aggravated harassment in the second degree, and sentencing him to concurrent terms of four years and one year, respectively, unanimously affirmed.
By failing to object, or by making generalized objections, defendant did not preserve his present challenges to the prosecutor’s summation (see e.g. People v Harris, 98 NY2d 452, 491-492 n 18 [2002]), and we decline to review them in the interest of justice. Were we to review these claims, we would find that although some of the phrasing employed by the prosecutor should have been avoided, the challenged remarks generally constituted fair comment on the evidence, and reasonable inferences to be drawn therefrom, made in response to defense arguments, and that the summation did not shift the burden of proof or deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Buckley, EJ, Mazzarelli, Ellerin, Williams and Sweeny, JJ.